Title: To Benjamin Franklin from François-Pierre de Séqueville, [after 5 December 1783]
From: Séqueville, François-Pierre de
To: Franklin, Benjamin


          
            [after December 5, 1783]
          
          La Cour prendra le Deuil le neuf de ce mois, à l’occasion de la mort de Mademoiselle.
          Sa Majesté le portera 21 jours.
          
            de Mauroypr Mr De séquevilleSecrétaire ordinaire du Roi, à la conduite deMrs. les Ambassadeurs.
          
         
          Addressed: a Monsieur / Monsieur francklin / Ministre Plenipore des Etats Unis / de l’Amerique Septentrionale / a Passy / vers Paris ./. De séqueville
        